 Case 19-40658        Doc 204      Filed 12/22/20 Entered 12/22/20 13:06:56              Desc Main
                                    Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


In Re:                                                                      Chapter 7
                                                                            Case No. 19-40658
Scheherazade, Inc.,

                               Debtor.


         APPLICATION FOR APPROVAL OF EMPLOYMENT OF ACCOUNTANT


         1.    Applicant is the trustee in this case.

        2.      Applicant believes that the employment of Tibble & Wesler, CPA PC as accountant
is necessary to represent or assist the trustee in carrying out the trustee’s duties as follows: prepare
income tax returns for the bankruptcy estate and other accounting duties.

        3.      Tibble & Wesler, CPA PC, 2813 West Main Street, Kalamazoo, Michigan, 49006,
is qualified by reason of practice and experience to render such representation or assistance.

       4.     Proposed compensation and reimbursement of expenses is as follows: $125 to $275
per hour. Expenses to be billed at actual cost.

       5.      Said professional has disclosed to the undersigned that it does not have any
connections with the debtor, creditors or any other party in interest, their respective attorneys,
accountants, the United States Trustee or any person employed in the office of the United States
Trustee.

         WHEREFORE, applicant prays that the court approve such employment by the trustee.

Dated: December 22, 2020

                                                        /e/ Nauni Manty
                                                        Nauni Manty, Trustee
                                                        150 South Fifth Street, Suite 3125
                                                        Minneapolis, MN 55402
                                                        Phn: (612) 465-0990
Case 19-40658   Doc 204   Filed 12/22/20 Entered 12/22/20 13:06:56   Desc Main
                           Document     Page 2 of 3
 Case 19-40658        Doc 204    Filed 12/22/20 Entered 12/22/20 13:06:56          Desc Main
                                  Document     Page 3 of 3



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In Re:                                                                Chapter 7
                                                                      Case No. 19-40658
Scheherazade, Inc.,

                              Debtor.


                                           ORDER



         The trustee’s application to employ Tibble & Wesler, CPA PC as her accountant came

before the court. Based on the application, the recommendation of the United States Trustee, and

11 U.S.C. §327,

         IT IS ORDERED: The employment is approved.


Date:


                                                   Kathleen H. Sanberg
                                                   United States Bankruptcy Judge
